Title: To James Madison from Tobias Lear, 19 August 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


19 August 1801, Cap Français. No. 7. Takes advantage of Stevens’s delayed departure to relay word that two British frigates appeared off the harbor on 17 Aug. One frigate boarded, then released, American schooner Commerce as it entered port. Has not heard of their capturing any American vessels, although several left earlier. Encloses an order from Toussaint halting payments from the treasury until public debts are paid. Fears this may inconvenience some American merchants. Has been pressed by Toussaint to move to Gonaïves, where Toussaint intends to establish seat of government. May do so should it become necessary for U.S. interests but will continue to function as commercial agent at the cape. Also encloses account of ceremonies proclaiming constitution.
 

   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 3 pp.; docketed by Wagner as received 29 Sept. Enclosures not found.


   A full transcription of this document has been added to the digital edition.
